
	

115 S608 IS: To nullify the effect of the March 6, 2017, Executive order that temporarily restricts most nationals from six countries from entering the United States.
U.S. Senate
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 608
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2017
			Mrs. Feinstein (for herself, Mr. Schumer, Mr. Durbin, Ms. Klobuchar, Ms. Cortez Masto, Mr. Booker, Mr. Leahy, Mrs. Shaheen, Mr. Coons, Mr. Blumenthal, Ms. Hirono, Mr. Markey, Ms. Baldwin, Ms. Warren, Mr. Carper, Mr. Sanders, Mr. Bennet, Mrs. Murray, Mr. Udall, Mr. Kaine, Mr. Franken, Mr. Schatz, Mr. Reed, Mrs. Gillibrand, Mr. Merkley, Ms. Hassan, Mr. Murphy, Mr. Menendez, Mr. King, Mr. Wyden, Mr. Casey, Mr. Heinrich, Mr. Cardin, Mr. Van Hollen, Ms. Duckworth, Mr. Brown, Ms. Stabenow, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To nullify the effect of the March 6, 2017, Executive order that temporarily restricts most
			 nationals from
			 six countries from entering the United States.
	
	
 1.RescissionThe provisions of Executive Order 13780 (82 Fed. Reg. 13209; March 6, 2017), entitled Protecting the Nation From Foreign Terrorist Entry Into the United States, are rescinded and shall not have any legal effect.  